     Case 3:18-cr-00356-S Document 48 Filed 01/15/19           Page 1 of 2 PageID 221




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA                    §                               Case 3-18-cr-356-S
                                            §
v.                                          §
                                            §
JOHN GREEN (3)
                                            §


                                  NOTICE OF APPEAL

       Notice is hereby given that John Green, Defendant, in the above named case, hereby

appeals to the United States Court of Appeals for the 5th Circuit in reference to the De Novo

Judgment rendered on January 8, 2019, by the Magistrate Judge Karen Gren Scholer regarding

the Defendants objections to his Bond Restrictions, entered in this action of the 15th day of

January, 2019.

                                                  MINNS & ARNETT

                                                  /s/ Ashley Blair Arnett
                                                  Michael Louis Minns
                                                  State Bar No. 14184300
                                                  mike@minnslaw.com
                                                  Ashley Blair Arnett
                                                  State Bar No. 24064833
                                                  ashley@minnslaw.com
                                                  9119 S. Gessner, Suite 1
                                                  Houston, Texas 77074
                                                  Telephone: (713) 777-0772
                                                  Telecopy: (713) 777-0453

                                                  Attorneys for John Green
   Case 3:18-cr-00356-S Document 48 Filed 01/15/19                 Page 2 of 2 PageID 222


                                CERTIFICATE OF SERVICE

       This is to certify that on this the 15th day of January 2019, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.



                                             /s/ Ashley Blair Arnett
                                             Ashley Blair Arnett
